Citation Nr: 1644717	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-31 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.

2.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).
 

The Veteran, who is the appellant in this case, served on active duty from March 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing, initially assigning a noncompensable (0 percent) rating from July 18, 2012.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In September 2015, the Board remanded the issue of a higher initial rating for bilateral loss to the Agency of Original Jurisdiction (AOJ) in order to obtain outstanding treatment (clinical) records, as well as provide a VA audiometric examination.  Pursuant to the September 2015 Board remand, additional VA treatment records were obtained and associated with the electronic claims file on VBMS.  In December 2015 correspondence, the AOJ requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the service-connected bilateral hearing loss disability.  No response to the December 2015 letter has been received from the Veteran.  In December 2015, a VA audiometric examination was conducted to assist in determining the current nature and severity of the service-connected bilateral hearing loss disability; however, as explained below, the Veteran failed to cooperate with the December 2015 VA examiner and provided inaccurate responses.  Based on the foregoing, the Board finds that the AOJ substantially complied with the September 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of a TIDU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

For the entire initial rating period from July 18, 2012, the bilateral hearing loss disability has exhibited no worse than Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

For the entire initial rating period from July 18, 2012, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.86, 3.102, 3.159, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeal for a higher initial rating for bilateral hearing loss arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

VA examined the bilateral hearing loss disability in June 2013.  This examination is adequate for purposes of rating the service-connected left ear hearing loss disability.  The VA examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered an opinion regarding the severity of the bilateral hearing loss disability.  The examination report contains all the findings needed to evaluate the claim for a higher initial rating for bilateral hearing loss, including the Veteran's history and a rationale for all opinions given, and addresses the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Martinak at 455.

Pursuant to September 2015 Board remand, a VA audiometric examination was conducted in December 2015 to assist in determining the current nature and severity of the service-connected bilateral hearing loss disability; however, as explained below, the Veteran did not cooperate with the December 2015 VA examiner and had poor response reliability during the VA examination.  Because of the Veteran's failure to cooperate in the VA examination, VA was unable to develop potentially favorable evidence of the current nature and severity of the bilateral hearing loss disability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  For these reasons, including the failure to cooperate and reliably participate in the December 2015 VA examination, the Board finds that no further action is necessary to meet the requirements of the VCAA, and the Board will decide the claim based on the evidence that is of record.  See 38 C.F.R. § 3.655.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2000, 3,000, and 4,000 cycles per second.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Board can accept and rate based on private audiometric test scores, which were provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bilateral hearing loss for the entire initial rating period from July 18, 2012.  The Veteran contends that a higher initial rating for bilateral hearing loss is warranted because hearing loss causes difficulties in communicating with others, hearing, understanding, and distinguishing speech, including on the phone and with his children, especially in noisy environments.  The Veteran asserted that hearing loss prevented him from getting promoted at work, and caused an automobile accident because he did not hear fire and emergency vehicles as he drove through an intersection.  See June 2013 and December 2015 VA examination reports; July 2013 VA Form 21-0958; August 2013 and May 2016 VA Forms 21-4138.

After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) initial disability rating for the service-connected bilateral hearing loss is not warranted for the entire initial rating period from July 18, 2012.

At a VA audiometric examination in June 2013, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
55
35
LEFT
35
40
55
40

Word recognition scores, based on the Maryland CNC test, were 92 percent in the right ear and 84 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 33.75 for the right ear and 42.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the June 2013 VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA otolaryngology consultation in May 2015, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
55
35
LEFT
35
40
55
40

Word recognition scores, based on the Maryland CNC test, were 92 percent in the right ear and 84 percent in the left ear.  The pertinent diagnosis was bilateral sensorineural hearing loss.

These results yield a puretone threshold average of 33.75 for the right ear and 42.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the right ear and a Roman numeral II is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a noncompensable (0 percent) disability rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric and speech recognition evidence does not support a finding of a compensable disability rating.  Additionally, the readings reported by the May 2015 VA otolaryngologist do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 
38 C.F.R. § 4.86.

The December 2015 VA audiology examiner opined that test results in December 2015 were not valid for rating purposes (not indicative of organic hearing loss), indicated that she was unable to obtain valid reliable threshold data because the Veteran's auditory behavior did not match voluntary thresholds.  The December 2015 VA examiner explained that the Veteran spoke in a normal conversational tone, and that if voluntary thresholds were correct, the Veteran would be speaking much louder, because people speak so they can hear themselves.  The December 2015 VA examiner noted that speech reception thresholds were 30 dB to 40 dB better than voluntary thresholds, there was no apparent physical or language barrier to obtaining the Veteran's full cooperation.

Based on the foregoing, the Board finds that during the December 2015 VA examination the Veteran showed poor effort in attempting to show artificial hearing loss so as to obtain higher VA compensation for bilateral hearing loss, which undermines his credibility as to the assertions and representations with respect to the extent of the hearing loss.  Rucker, 10 Vet. App. at 74; Layno at 469; see also Wood, 1 Vet. App. 190.  This is also demonstrated by other evidence of record.  Specifically, in July 2013, only one month after the June 2013 VA examination, the Veteran submitted an undated private audiogram, which recorded puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
75
80
80
90
LEFT
85
90
90
100

Speech recognition scores were 80 percent in both ears, although it is unclear if the Maryland CNC test was used for speech recognition.  These results yield a puretone threshold average of 81.25 for the right ear and 91.25 for the left ear, as compared to 33.75 for the right ear and 42.5 for the left ear at the June 2013 VA examination, only one month prior to the private audiogram.  The July 2013 private audiometric numbers are also consistent with the December 2015 VA examiner's findings that speech reception thresholds were significantly better than voluntary thresholds.  Accordingly, the Board finds that the undated private audiometric numbers and speech recognition scores, which the Veteran submitted in July 2013, are of no probative because they are based on responses by the Veteran that attempt to show artificial degree of hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2006).  The undated private audiometric numbers and speech recognition scores submitted in July 2013 are also outweighed by the valid June 2013 VA examination and May 2015 otolaryngology consultation audiometric and speech recognition results, which are consistent with a noncompensable disability rating for the bilateral hearing loss.  

The Veteran submitted a November 2013 private audiogram by Dr. T.L., which recorded puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
85

70
LEFT
100
100

100

The November 2013 audiogram did not test the puretone threshold at 3000 hertz, nor did it provide a speech recognition score for the left ear; therefore, it is not adequate for VA rating purposes.  See 38 C.F.R. § 4.85.

While the Veteran has reported difficulty with hearing others, recognizing speech, and hearing phone conversation, which he reports has impacted social and occupational functioning, the percentage of speech recognition in both ears reflects high speech discrimination ability during the appeal period.  The Veteran's reports of difficulty recognizing speech are consistent with the speech recognition scores that show progressive speech recognition in the 84 to 92 percent range during this period.  Neither the Veteran nor the representative has contended that the June 2013 hearing examination is deficient in rating the bilateral hearing loss.  To the extent that the Veteran's statement that the service-connected bilateral hearing loss is severe enough to have caused a car accident, the Board finds that this statement regarding the car accident is not credible, especially in light of the Veteran's poor effort in attempting to show artificial hearing loss during the December 2015 VA examination, as well as the undated private audiogram submitted in July 2013, as explained above. 

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a compensable rating for the entire initial rating period from July 18, 2012, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a compensable disability rating at any time during the rating period from July 18, 2012.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a higher (compensable) disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher (compensable) initial rating for bilateral hearing loss for the entire initial rating period from July 18, 2012.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric examinations, as well as speech discrimination testing.  All of the Veteran's bilateral hearing loss symptoms and described hearing impairment are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others and recognizing speech (including on the telephone and his children), especially in noisy environments, which he reports causes social and occupational limitation.  See June 2013 and December 2015 VA examination reports; July 2013 VA Form 21-0958; August 2013 and May 2016 VA Forms 21-4138.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing, and specifically measure and contemplate difficulty hearing words in conversation (as measured by speech recognition testing).  Speech recognition is a schedular rating criterion that recognizes any difficulty or inability to understand certain words in conversation, including the Veteran's own spoken words, and, in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered, and is measured by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

While the Veteran contends that his ability to hear has worsened as evidenced by diminished auditory acuity and speech recognition testing, such measures are the foundation of the schedular rating criteria for rating hearing loss.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels, which provides a picture of the types of sounds and ranges of sounds the Veteran is unable to hear, and speech recognition testing, which reflects the practical functional effect of missing words in conversation due to hearing loss.  To the extent that the Veteran's statement that the service-connected bilateral hearing loss causing a car accident is an implicit assertion that an extraschedular rating is warranted, the Board finds that this statement regarding the car accident is not credible, especially in light of the Veteran's poor effort in attempting to show artificial hearing loss during the December 2015 VA examination, as well as the undated private audiogram submitted in July 2013, as explained above.  

The Veteran asserted that the bilateral hearing loss disability negatively affected his job promotion potential.  In July 2013, the Veteran provided a letter by a former supervisor, who indicated that the Veteran had applied for several management positions, and that the applications were denied because the Veteran was unable to communicate with outside sales staff, speak over the phone, or hear conversations with people five feet away from him.  To the extent that the bilateral hearing loss disability affected the Veteran's job performance or promotion, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Moreover, the Board is remanding the issue of a TDIU, which addresses any potential unemployability as a result of the service-connected bilateral hearing loss.  Based on the foregoing, the Board finds that the record does not reflect that the bilateral hearing loss disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are tinnitus and bilateral hearing loss.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss, for the entire initial rating period from July 18, 2012, is denied


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran asserted that he is unable to work due in part to the service-connected bilateral hearing loss.  See January 2015 VA Form 21-526; see also October 2016 deferred rating decision.  In July 2013, the Veteran provided a letter by a former supervisor, who indicated that the Veteran had applied for several management positions, and that the applications were denied because the Veteran was unable to communicate with outside sales staff, speak over the phone, or hear conversations with people five feet away from him.  During the December 2015 VA examination, the Veteran indicated that the service-connected hearing loss impacts ordinary conditions of life, including the ability to work, because of difficulty understanding conversation.  The record is unclear as to whether the Veteran is currently working. 

Taking Rice into consideration, the Board is construing this evidence, specifically the January 2015 VA Form 21-526, the July 2013 former supervisor letter, and the December 2015 VA examination report, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).

2. Thereafter, schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The examiner should obtain from the Veteran full and current employment history.  The relevant documents in the claims folder should be made available for review in connection with this examination. 

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are bilateral hearing loss and tinnitus.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3. Thereafter, the AOJ should adjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case (SOC), and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. §  3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


